Opinion by
Mb. Justice McCollum,
• This is a case in which the insurance company denies its liability on the policy in suit, and alleges, inter alia, that it had no knowledge of the issuance of it until the property covered by it was destroyed by fire. Its defense appears in its first and second points which the court below refused to affirm and on which the first and second assignments of error are based. Its third assignment is based on the refusal of the court below to affirm its third point, in which it is declared that “under all the evidence the verdict must be for the defendant.”
On the trial of the case in the court below it was shown by testimony introduced by the plaintiff that the policy was issued by the agent appointed by the defendant company on January 14, 1892; that it was written and delivered by the agent to the insured on March 28, 1892, to take effect two days thereafter; that at the time he wrote the policy he made an entry on the company’s register and a daily report which he mailed to the stamp clerk whose duty it was to place a proper stamp thereon and forward it to the company.
The agent appointed by the defendant company on January 14, 1892, was interested in the property of the company insured, he being its secretary and a director and stockholder in it.
His relation to that company was not concealed from Yan Valkenberg. On the contrary he fully explained it. In the negotiations which resulted in his consent to become an agent of the defendant company it was distinctly understood with Yan Yalkenberg that the company which appointed him should carry its proportionate share of the insurance upon the prop*257erty in which he was interested, as above stated. This understanding was fortified by a prompt execution and delivery by the company of his commission under which he issued the policy in suit at the time hereinbefore mentioned.
The testimony of the agent relating to the agreement with Van Valkenberg does not appear to have been directly contradicted. The testimony of some of the officials of the defendant company that Van Valkenberg was not authorized to make the agreement was not a contradiction of it. If Van Valkenberg was not a party to the agreement which the defendant company repudiates, why was he not summoned to testify that the agreement testified to by the agent was not made ?
It is contended that if the agreement was made as claimed by the agent the defendant company is not bound by it, as it is in violation of a settled rule of public policy. This is not the case, however, when the party objecting to it has ratified it. If Van Valkenberg entered into an agreement with the agent, as claimed, and the defendant company had knowledge of and acquiesced in it, it cannot successfully dispute its liability on the policy in question. Where each of the principals consents, or has notice that the agent acts in a dual capacity, this disability will be waived: 1 Am. & Eng. Ency of Law, p. 881, and cases cited on pages 381 and 392.
Upon due consideration of the testimony in the case, and of the rulings complained of in the assignments, we are satisfied that the court below committed no error in refusing to affirm the defendant’s first and second points, or in declining to take the case from the jury.
Judgment affirmed.